



COURT OF APPEAL FOR ONTARIO

CITATION: 1758704 Ontario Inc. v. Priest, 2014 ONCA 202

DATE: 20140317

DOCKET: C57691

MacFarland, Rouleau and Lauwers JJ.A.

BETWEEN

1758704 Ontario Inc. and 1191305 Ontario Inc.

Applicants (Respondents)

and

Carl Priest

Respondent (Appellant)

Brad Teplitsky, for the appellant

K. William McKenzie, for the respondents

Heard:  March 3, 2014

On appeal from the decision of Justice J.P.L. McDermot of
    the Superior Court of Justice, dated August 21, 2013, with reasons reported at
    2013 ONSC 5395.

ENDORSEMENT

[1]

This litigation arises in the context of the sale of the business owned
    by the respondents to a company of which the appellant is the sole shareholder.
    The purchase price was secured by a promissory note signed by the appellant and
    his company, and by a General Security Agreement over the purchased assets.

[2]

Priest appeals from the judgment of McDermot J. wherein he
    granted partial summary judgment on the promissory note. He ordered the trial
    of an issue to determine the net amount owing under the note, because, as he
    noted in his reasons, "the quantum owing is presently uncertain". The
    uncertainty arises because a related injunction application
brought by Mr. Priests company against the
    respondents
has yet to be decided. That application is based, as the
    motion judge
noted, at para. 14, on the
    allegation
that the seizure and any sale
    of the goods may have been improper or, at the very least, irregular for a
    number of reasons.

[3]

To ensure the consistent
    resolution of both matters, the motion judge made the following order:

a.

The Plaintiffs
    will have judgment against the Defendant on the promissory note, and the
    Statement of Defence is struck.

b.

There shall be a
    trial of the issue of the net amount outstanding and owing under the note, to
    be tried with or immediately after the resolution of the injunction application.

[4]

The motion judge concluded that
    the appellant had defaulted on the promissory note, and there can be no dispute
    about that fact. He further found that the respondents had not agreed to forbear
    from suing the appellant as the result of the default. These findings were
    available to him on the evidence before him, and the appellant has not
    established any palpable and overriding error.

[5]

The appellant wants to argue at
    the return of the injunction application scheduled for March 26, 2014 and at
    the trial of the issue ordered by the motion judge, that the seizure and sale
    of the assets was illegal, and that this voids the promissory note.  Further,
    he wants to argue that any credit to be given to his company in the taking of
    accounts under the GSA must also be credited to his indebtedness under the
    note. He questions whether the motions judges decision permits him to assert
    these positions.

[6]

On this issue, it is difficult to
    reconcile paragraph 40 of the motion judges reasons with paragraph 42, and the
    order striking out the appellant's Statement of Defence. These paragraphs
    provide:

40. It is not in the interests of justice that there be a trial
    in this litigation as to whether the collateral was properly dealt with, and
    the Defendant has failed to provide evidence of improper dealing with the
    collateral sufficient to make out a defence. Accordingly, this defence under
    the note also fails.



42. There are, however, substantial claims by both parties
    arising out of the seizure and sale of assets noted above. They are not being
    considered in the present litigation but I presume that they are in the
    injunction application. When I asked Mr. McKenzie as to how to account for the
    assets sold through auction, he said that I needn't concern myself with that;
    this was similar to where a bank sells a home under power of sale proceedings,
    but may claim and obtain judgment as to the full amount owing, while under an
    obligation to account for the sale of the security sold under power of sale.

[7]

In this court, Mr. McKenzie, who
    is counsel to the respondents, clearly stated that if, for whatever reason,
    1737161 Ontario Limited (the appellant's company) is not liable for any amount
    owing, then neither is the appellant under the promissory note.

[8]

Viewing the motion judges reasons as a whole,
despite para. 40,
together with Mr. McKenzies
    concession, the appellant is not precluded from arguing, on the return of the
    injunction application and the trial of the issue, that the seizure and sale of
    the assets was unlawful and should prevent the respondents recovery of
any deficiency
from the appellant
.

[9]

Further, the Statement of Defence
    ought not to have been struck, since doing so was inconsistent with ordering a
    trial of the issue of the amount outstanding on the note. It would also force
    the appellant into the trial of an issue without a pleading. The interpretation
    and application of the Statement of Defence at the proceedings scheduled for
    March 26, 2014 will take account of the motion judges decision as varied by
    these reasons.


[10]

As
    a result, we strike paragraph 1 of the order and substitute an order finding
    the appellant in default. In all other respects we dismiss the appeal.

[11]

In light of the somewhat divided
    success of this appeal, in our view the appropriate costs order in the
    circumstances is costs to the respondents fixed in the sum of $5000.00
    inclusive of disbursements and HST.

J. MacFarland J.A.

Paul Rouleau J.A.

P. Lauwers J.A.


